Van Brunt, P. J.:
This action was brought by the plaintiff, as administrator, of George Lipp, deceased, against the corporation of Otis Brothers & Co., appellant, and the firm of' Gillis & Geoghegan and one Benjamin Altman, to recover damages resulting from the death of the decedent, alleged. to have been caused by the negligence of the *230defendants.. Upon the trial of the action the complaint was dismissed' as against the defendants Gillis & Geoghegan and Altman,, and the jury found a verdict in favor of the plaintiff against the corporation Otis Brothers & Co.,, the present appellant..'
In discussing the questions presented upon this appeal, the pror priety'of the ruling of the court in dismissing the complaint as toGillis & Geoghegan and Altman cannot be considered unless the evidence introduced upon the trial shows that the accident arose solely from the negligence of those defendants, or one of them. It is a-familiar principle that where several parties participate in a w'rong, or where injury results , from negligence in which several parties, participate, the person injured may maintain his action against either of the wrongdoers, .or all. It, therefore, follows that,, although the-defendants Gillis & Geoghegan and the defendant: Altman, may have contributed by their action to the happening of the accident,, yet, iff the-, negligent participation of the defendant appellant was-necessary to accomplish the result, it is liable, even though the other wrongdoers should not he. pursued, or though, the complaint as to-them .should be dismissed. (Barretts v. Third Ave. R. R. Co., 45 N. Y. 628.)
It appeared from the evidence that the defendant Altman, during-the summer of 1896> was the owner of, and engaged in constructing,, a new building on Eighteenth and nineteenth streets as an extension to his previously ’ existing store on the westerly side of Sixth avenue-in the city of New .York. For that purpose he made a contract with the defendants: Gillis & Geoghegan to provide the steam fitting,, boilers, pumps, etc., which might be required in said building as per certain specifications. These specifications included the exhaust-pipes, which will' be hereinafter referred to. The defendant .Altman made another contract'with the defendant Otis Brothers & -Go-to.-furnish and erect for use'in said building ten hydraulic passenger elevators and to extend the rise of two other elevators and to-furnish and erect, certain hydraulic dumb waiters according, to specifications set out in the case. These specifications required the con struction of certain pumps necessary for the operation of the elevators; but the -steám connections with the primps were to be made by the owner of the - building, and this work was included in the contract between him and Gillis & Geoghegan. The defendant *231Altman had a third contract with B. A. & G. U. Williams for the cut stone work of the new buildings ; and the.deceased was one of Williams’ employees. He was at work on the 11th of August, 1896, the day of the accident, cutting and fitting stone on the stone railing on top of the Eighteenth street wall of the building. The contract o.f Gillis & Geoghegan. provided that they should also furnish all valves, pipes and fittings and make all steam drip and exhaust connections with the elevator pumps and also all connections for feeding the boilers and for returning the waters of condensation back to the .boiler. They were also to carry the fourteen-inch exhaust pipe to and above the roof of the building, which was to be there capped with an approved exhaust head with drip down to the blowroff tank in the cellar. The exhaust from the pumps was connected with this fourteen-inch main exhaust. There was a drip at the bottom of the main exhaust having no valve and which was necessarily always open. There were also valves both in the.steam pipes and the exhaust pipe, connections with the pumps and drips just above these valves. The exhaust connecting the pumps with the main exhaust was a ten-inch pipe part of the way, and part of the way a fourteen-inch pipe, and was of considerable length.
Upon the day of the accident Gillis & Geoghegan had carried the fourteen-inch exhaust pipe to the roof, and then it had been carried a short distance in a horizontal direction, but no exhaust head had been yet put on. The work had so far progressed that ' the elevators had been in use for a considerable period of time, steam being supplied from the boilers which had been put in by Gilis ■ & Geoghegan, and the exhaust carried from the elevator pumps, by the exhaust pipe constructed by Gillis & Geoghegan. Although the elevators had been in operation for some time, the appellants, Otis Brothers & Co., were still in charge of these ele- ■ vators and the pumps which operated the same, and had not turned over the work to the defendant Altman. These elevator ptimps were arranged so that they would run automatically, and they had been in use so that some of them at least ran all night.
A man named William Jurgensen was in. charge of the work which Otis Brothers were doing in the construction of these elevators and pumps in this building. Upon the morning of the 11th of August, 1896, the attention of Jurgensen was called by one *232Cullen, the assistant engineer of' Altman,- who was then on duty, to the fact that, the elevator was running very slow and would not carry any weight. Jurgensen and Cullen went together to the pump that operated the elevator. It was moving very slowly. ■ Jurgensen examined the valves on the pump and found everything apparently all right except the steam valve, the supply to the pum-p, which he found nearly closed., “ just off the seat.” This valve he opened gradually and started- the pump going. Before opening the valve, he looked at the water gauge, which ought to have shown one hundred and twenty pounds pressure, and found it between seventy-five and eighty pounds. The pressure soon went up to its normal condition. ■>
-Jurgensen further testified that there were certain drip valves attached to the exhaust-pipe, which allowed the condensation from the steam in the exhaust pipe to pass away, and that he did not inquire or ascertain or observe whether the drip valves were open that morning. In apother place, however, he testified that he examined the drip pipes upon the pump, but that he did not examine those on the exhaust pipe.
Cullen, when he was examined, stated that he examined all the drip valves at the time the steam was turned on, and that they were open. Jurgensen was aware of the incomplete condition of the exhaust pipe upon the roof; he was also aware that workmen were engaged upon the roof. In about half an hour after this valve had been opened and the steam turned upon this pump, a large quantity of boiling water and steam were thrown out from this fourteen-inch exhaust pipe upon the roof, over the front of the building into the street, and the deceased, who was working upon the stonework in front of the building,. was scalded to death.
The evidence tends to establish that, during the night-, there must have collected a large quantity of condensed steam in some part of. this exhaust pipe, and that it was thrown out when the steam let into the exhaust from the pump had acquired sufficient power to force the water out of- the top of the fourteen-inch. exhaust pipe, thus causing the accident. The evidence further tended to show that, with the exhaust drip valves open, there was no possibility of the collection of such a body of water in the exhaust pipe; and, also, that it would be negligence, where a steam plant was'in opera*233tion, to turn on steam without first ascertaining whether the drip valves had been opened so that water had not collected in the exhaust.
The evidence further tended to show that, if such drip valves were shut, the water would not be discharged from the exhaust immediately upon the opening of these valves, but that it would require some lapse of time after the opening of the valves to allow the water to escape. '
How, it is clear, upon this condition of the evidence, that, if Jurgen sen turned on this steam, paying no attention as to whether the drip valves were open or not, being aware that a small amount of steam had been escaping through the steam valve all night, and that if the drip valves were closed it might have condensed and lain in the exhaust pipe, he knew that the inevitable result would be to force this condensation out of the top of the exhaust pipe and would necessarily endanger every person working in its vicinity. Such an act upon his part would be clearly negligence in the management of this machinery of which he was in charge as the representative of the appellant defendant.
It is undoubtedly true that there was evidence from which the jury might have found that these drip valves were open, and that no condensation should have occurred in the pipe, the positive evidence being that, had the drip valves been open, such condensation would not have remained in the pipes and could not have been blown out in the manner in which it was done on turning steam upon the pump.. There was also evidence from which the jury might, from the fact that this condensation was blown out of the exhaust after the steam had been turned on the pump, have found that the drip valves connected with the exhaust had not been open for any appreciable length of time before the turning on of the steam, and that the accident happened because of the negligence of Jurgensen in turning on the steam without paying attention to the drip valves.
Upon this state of the proof it was for the jury to determine whether the evidence that these' drip valves had been open during the night was true or not.
It is urged upon the part of the appellant that the action of Grillis & G-eoghegan in allowing this steam plant to be used without the *234main exhaust being capped with the exhaust head required by the terms of the contract, was negligence upon their part and contributed to the happening of the accident. Even if this be so-, it does not relieve the appellant, because the negligence of its employees also contributed to the happening of the accident by turning steam upon the pump without ascertaining whether the exhaust was free or not.
' It is also claimed that error was committed in the admission of evidence in regard to the family relations of the deceased and the plaintiff. It appears that the deceased was in the habit of giving all his earnings to his father, who gave him a small amount for his own expenses and used the balance in support of his (plaintiff’s) family. In this state of the case it was entirely proper for the plaintiff to show what use he had been accustomed to make of the wages' which he had received from the deceased and how necessai-y it was for the support of those whose welfare he, had been accustomed to look after.
Upon the whole case, therefore, there seems to have been no error committed prejudicial to the appellant, and the judgment and order should be affirmed,'with costs.
Patterson, O’Brien and McLaughlin, JJ., concurred; Ingraham, J.,- dissented.